UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4756



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


FLOYD HAYES,

                                            Defendant - Appellant.


                            No. 06-4757



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


FLOYD HAYES,

                                            Defendant - Appellant.


                            No. 06-4758



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus
FLOYD HAYES,

                                              Defendant - Appellant.


                            No. 06-4759



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


FLOYD HAYES,

                                              Defendant - Appellant.


Appeals from the United States District Court for the Middle
District of North Carolina, at Durham.    James A. Beaty, Jr.,
District Judge. (1:04-cr-00243-JAB; 1:04-cr-00244-JAB; 1:04-cr-
00367-JAB; 1:05-cr-00192-JAB)


Submitted:   November 8, 2006           Decided:   November 30, 2006


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, Gregory Davis,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, Paul A.
Weinman, Assistant United States Attorney, Winston-Salem, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).


                                - 2 -
PER CURIAM:

           In these consolidated appeals, Floyd Hayes pled guilty to

several offenses arising from two North Carolina bank robberies.

The district court sentenced Hayes under the advisory sentencing

guidelines to 272 months’ imprisonment, or the low end of the

guidelines.   Hayes claims that because we review sentences within

the guidelines as presumptively reasonable, the guidelines are per

se mandatory and our review is unconstitutional.      Hayes further

claims his sentence is unreasonable.   Finding no error, we affirm.

           We review a post-United States v. Booker, 543 U.S. 220

(2005), sentence “to determine whether the sentence is within the

statutorily prescribed range and is reasonable.”    United States v.

Moreland, 437 F.3d 424, 433 (4th Cir.), cert. denied, 126 S. Ct.

2054 (2006) (internal quotation marks and citation omitted).       “[A]

sentence   within   the   proper   advisory   Guidelines   range    is

presumptively reasonable.” United States v. Johnson, 445 F.3d 339,

341 (4th Cir. 2006). “[A] defendant can only rebut the presumption

by demonstrating that the sentence is unreasonable when measured

against the § 3553(a) factors.”    United States v. Montes-Pineda,

445 F.3d 375, 379 (4th Cir. 2006) (internal quotation marks and

citation omitted), petition for cert. filed, __ U.S.L.W. __ (U.S.

July 21, 2006) (No. 06-5439). While a district court must consider

the various § 3553(a) factors and explain its sentence, it need not

explicitly reference § 3553 or discuss every factor on the record.


                               - 3 -
Johnson, 445 F.3d at 345.           This is particularly the case when the

court imposes a sentence within the applicable guideline range.

Id.       One       reason   a   sentence       within      an    advisory     range      is

presumptively reasonable is that the most salient § 3553(a) factors

are already incorporated into guideline determinations.                             Id. at

342-43.         A    sentence    falling       outside    the      guidelines       is   not

presumptively unreasonable.             However, if the sentence was based on

an error in construing the guidelines or if the court provided an

inadequate statement of reasons or improper factors, it will be

found unreasonable. United States v. Green, 436 F.3d 449, 457 (4th

Cir.), cert. denied, 126 S. Ct. 2309 (2006).                       When a variance is

justified       by    reasons    tied     to    §   3553(a),       it   will   be    found

reasonable. When a variance from the guidelines is substantial, we

will more carefully scrutinize the reasoning.                           The further the

sentencing court diverges from the guidelines, the more compelling

the reasons for the divergence must be.                  Moreland, 437 F.3d at 434.

            We find no merit to Hayes’ claim that our standard of

review renders the sentencing guidelines per se mandatory.                                We

further     find       Hayes     failed        to   rebut        the    presumption       of

reasonableness.

            Accordingly, we affirm the convictions and sentence.                          We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                          - 4 -
        AFFIRMED




- 5 -